Citation Nr: 1145352	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-29 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether an overpayment of 30 days of VA compensation benefits in the amount of $775 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1998 to September 1998 and from February 2003 to March 2004.  The Veteran also had service with the Army National Guard, where she served on periods of Inactive Duty for Training (INACDUTRA) from October 2004 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the Veteran's VA compensation benefits were terminated for the period from September 1, 2007, to October 1, 2007 (at the 2005 rate) because the Veteran had been paid for 30 days that she served on INACDUTRA in Fiscal Year 2005.  This created an overpayment of $775.

The issue of entitlement to waiver of the recovery of an overpayment of compensation benefits in an amount of $775 is raised by September 2007 and October 2007 statements by the Veteran.  This issue has not been addressed by the RO.  Therefore, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA disability compensation was awarded by a January 2005 rating decision, effective from March 15, 2004.

2.  The Defense Manpower Data Center reported that the Veteran received training pay for 30 days during Fiscal Year 2005.

3.  Unit records reflect that the Veteran actually received training pay for 26 days during Fiscal Year 2005.

4.  In August 2007, upon learning of the Veteran's receipt of training pay, the RO proposed to withhold 30 days of VA benefits at the 2005 rate of compensation, in the amount of $775, effective September 1, 2007.


CONCLUSION OF LAW

Creation of an overpayment of 30 days of VA compensation in the amount of $775 was improper as the Veteran only incurred an overpayment of 26 days of VA compensation benefits.  38 U.S.C.A. §§ 5112, 5304(c) (West 2002); 38 C.F.R. §§ 3.654, 3.700 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered whether the provisions of the Veterans Claims Assistance Act (VCAA) are applicable to the appeal.  The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also         38 U.S.C.A. § 5302 (West 2002).  Regardless, the appellant has been informed of the evidence needed to show whether an overpayment was properly created via letters sent in November 2006 and January 2009.  She has not since submitted or identified any additional evidence.  Accordingly, the Board will proceed to address the merits of the appeal.

Legal Criteria

38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R.        § 3.654, 3.700.  This includes active duty pay, drill and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard. 

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In an August 2007 rating decision the appellant was granted a 30 percent disability rating for migraine headaches, a 10 percent rating for status post hallux valgus of the left foot, a 10 percent rating for bilateral plantar fasciitis, and a 10 percent rating for post hallux valgus of the right foot, each effective March 15, 2004.  The combined evaluation for all service-connected disabilities was 50 percent.  In a November 2006 letter, the RO informed the appellant that it had been notified by the Defense Manpower Data Center that she had received payment for 30 days of drill in Fiscal Year 2005.  The RO proposed withholding $775 effective from September 1, 2007, to recoup the overpayment.

The Veteran argues that she did not perform any active duty service during 2005.  However, as noted above, 38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay, which includes active duty pay, drill and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  See 38 C.F.R. § 3.654, 3.700.

The Veteran also argues that she did not complete 30 days of drill in Fiscal Year 2005.  In response to the Veteran's arguments, the RO contacted the Veteran's unit to determine the accurate amount of drill periods for which she was paid for Fiscal Year 2005.  In January 2009, a contractor from the Military Personnel Services Corporation Mobilization responded with copies of the Veteran's Master Military Pay Account, noting that the Veteran had been paid for 26 drill periods from October 2004 through April 2005.  Review of the documents indicates that the Veteran performed drill on 15 days.  Training days, however, are reported as one full day's duty pay for each four-hour training assembly attended.  On several of these days, the Veteran was paid for two "training days," indicating that she served for two four-hour periods.  As such, based on the Veteran's Master Military Pay Account, the total amount of "training days" for Fiscal Year 2005 was 26 days.

In a letter dated in January 2009, the RO specifically informed the Veteran of the person to contact and the procedure to contest the number of training days for Fiscal Year 2005.  The Veteran did not respond to this letter.

As the Master Military Pay Account confirms the Veteran received pay for 26 drill periods, or training days, an overpayment of compensation benefits in the amount of $775 (for 30 days of VA compensation benefits) was improperly created.  VA, instead, should have only withheld 26 days of VA compensation benefits at the 2005 rate.


							(CONTINUED ON NEXT PAGE)







ORDER

As the Veteran only incurred an overpayment of 26 days of VA compensation benefits, an overpayment of 30 days of VA compensation benefits in the amount of $775 was improperly created; to this extent, the appeal is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


